           Case: 3:19-cv-00785-jdp Document #: 5 Filed: 12/18/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICIA DAVIS, Individually and on Behalf of )          Case No.: 19-cv-785
All Others Similarly Situated,                )
                                              )          NOTICE OF DISMISSAL WITH
                                              )          PREJUDICE
              Plaintiff,                      )
       vs.                                    )
                                              )
BAYSIDE CAPITAL SERVICES LLC and              )          Hon. James D. Peterson
ALLIANT CAPITAL MANAGEMENT LLC,               )
                                              )
                                              )
              Defendants.                     )

       THE PLAINTIFF, Patricia Davis, by counsel, Ademi & O’Reilly LLP, hereby gives notice

pursuant to Rule 41 of the Federal Rules of Civil Procedure that this action is dismissed with

prejudice and without costs to either party. No class has been certified in this case, and therefore

Rule 23(e) of the Federal Rules of Civil Procedure does not apply. Further, the Defendants, Bayside

Capital Services LLC and Alliant Capital Management, LLC, have not served an answer or motion

for summary judgment, and therefore, dismissal does not require a court order, pursuant to Rule

41(a)(1) of the Federal Rules of Civil Procedure.


Dated this 18th day of December 2019.         By:       s/ Mark A. Eldridge
                                                        Mark A. Eldridge (SBN: 1089944)
                                                        ADEMI & O’REILLY, LLP
                                                        3620 East Layton Avenue
                                                        Cudahy, WI 53110
                                                        meldridge@ademilaw.com
                                                        tel (414) 482-8000
                                                        fax (414) 482-8001




                                                    1
